
	

111 HR 178 IH: To authorize the appropriation of funds to be used to recruit, hire, and train 100,000 new classroom paraprofessionals in order to improve educational achievement for children.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 178
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the appropriation of funds to be used to
		  recruit, hire, and train 100,000 new classroom paraprofessionals in order to
		  improve educational achievement for children.
	
	
		1.FindingsThe Congress finds the following:
			(1)Paraprofessionals
			 are not substitutes for certified teachers.
			(2)Small class size
			 is fundamental to all learning, but particularly in the early grades.
			(3)Putting more adults
			 in the classroom helps to increase the attention paid to each student and to
			 improve discipline.
			(4)Expanding the
			 availability of entry-level classroom jobs that include opportunities for
			 training and professional development should encourage more adults to enter
			 teacher training and careers in education.
			2.Funds for
			 recruiting, hiring, and training paraprofessionals
			(a)State
			 allocationsFrom the amount appropriated to carry out this Act
			 for each fiscal year, the Secretary of Education—
				(1)shall make
			 available 1 percent of such amount to the Secretary of the Interior (on behalf
			 of the Bureau of Indian Affairs) and the outlying areas for activities under
			 this Act; and
				(2)shall allocate the
			 remainder by providing each State the same percentage of that remainder as it
			 received of the funds allocated to States under section 306(a)(2) of the
			 Departments of Labor, Health and Human Services, and Education, and Related
			 Agencies Appropriations Act, 2001, as enacted by section 1(a)(1) of Public Law
			 106–554.
				(b)Local agency
			 allocationsEach State that receives funds under this Act shall
			 distribute 100 percent of such funds to local educational agencies, of
			 which—
				(1)80 percent of such
			 amount shall be allocated to local educational agencies in proportion to the
			 number of children, aged 5 to 17, who reside in the school district served by a
			 local educational agency from families with incomes below the poverty line (as
			 defined by the Office of Management and Budget and revised annually in
			 accordance with section 673(2) of the Community Services Block Grant Act (42
			 U.S.C. 9902(2))) applicable to a family of the size involved for the most
			 recent fiscal year for which satisfactory data are available compared to the
			 number of such individuals who reside in the school districts served by all the
			 local educational agencies in the State for that fiscal year; and
				(2)20 percent of such
			 amount shall be allocated to local educational agencies in accordance with the
			 relative enrollments of children, aged 5 to 17, in public and private nonprofit
			 elementary and secondary schools within the boundaries of such agencies.
				(c)Uses of
			 funds
				(1)PurposeThe
			 basic purpose and intent of this Act is to decrease the ratio of students to
			 personnel in public elementary and secondary school classrooms by assisting
			 local educational agencies in the recruitment, hiring, and training of 100,000
			 new classroom paraprofessionals. Each local educational agency that receives
			 funds under this Act shall use such funds to carry out effective approaches to
			 achieving such ratio reductions in order to improve educational achievement for
			 both regular and special needs children, with particular consideration given to
			 making such reductions in the early elementary grades.
				(2)Recruitment,
			 hiring, and training
					(A)In
			 generalEach local educational agency that receives funds under
			 this Act—
						(i)may
			 use up to 100 percent of the funds under this Act for recruiting (including
			 through the use of signing bonuses and other financial incentives), hiring, and
			 training paraprofessionals to assist teachers, including teachers employed in
			 bilingual education, special education, and migrant education; and
						(ii)may
			 use up to 25 percent of the funds under this Act—
							(I)for providing
			 professional development (which may include such activities as those described
			 in section 2210 of the Elementary and Secondary
			 Education Act of 1965 (as in effect on the day before the date of
			 the enactment of the No Child Left Behind Act of 2001 (Public Law 107–110; 115
			 Stat. 1425)), opportunities for paraprofessionals to attend multi-week
			 institutes, such as those made available during the summer months, that provide
			 intensive professional development in partnership with local educational
			 agencies, and initiatives that promote retention and mentoring), to
			 paraprofessionals, including paraprofessionals who assist teachers employed in
			 bilingual education, special education, and migrant education; or
							(II)to provide
			 assistance to new and existing paraprofessionals to ensure that such
			 individuals are highly qualified consistent with the requirements of
			 subsections (c) and (d) of section 1119 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6319).
							(B)Special
			 ruleIn the case of a local educational agency that has already
			 reduced the ratio of students to instructional personnel in grades kindergarten
			 through 3 to 18 or less (or has already reduced such ratio to a State or local
			 goal that was in effect on the day before the enactment of the Departments of
			 Labor, Health and Human Services, and Education, and Related Agencies
			 Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763), if that State or
			 local educational agency goal is 20 or less) may use 100 percent of the funds
			 received under this Act—
						(i)to
			 make further student-to-personnel ratio reductions in grades kindergarten
			 through 3;
						(ii)to
			 reduce the student-to-personnel ratio in other grades;
						(iii)to
			 carry out activities to improve paraprofessional quality, including
			 professional development; or
						(iv)to
			 assist paraprofessionals to obtain the education necessary to become licensed
			 and certified teachers.
						(3)Supplement, not
			 supplantEach local educational agency that receives funds under
			 this Act shall use such funds only to supplement, and not to supplant, State
			 and local funds that, in the absence of funds under this Act, would otherwise
			 be spent for activities under this Act.
				(4)LimitationNo
			 funds made available under this Act may be used to increase the salaries or
			 provide benefits, other than participation in professional development,
			 education, or enrichment programs, to paraprofessionals who are not hired under
			 this Act.
				(d)Reporting
				(1)In
			 generalEach State receiving funds under this Act shall submit to
			 the Secretary on a biennial basis a report containing data on the use of funds,
			 the types of services furnished, and the students served under this Act.
				(2)Reports to
			 parentsEach State and local educational agency receiving funds
			 under this Act shall publicly report to parents on its progress in decreasing
			 the ratio of students to personnel in elementary and secondary school
			 classrooms by recruiting, hiring, and training paraprofessionals and on the
			 impact such activities have had, if any, on increasing student academic
			 achievement.
				(3)Disclosure of
			 qualificationsEach school receiving funds under this Act shall
			 provide to parents, upon request, the qualifications of each member of their
			 child’s classroom instructional staff.
				(e)Administrative
			 costsA local educational agency that receives funds under this
			 Act may use not more than 2 percent of such funds for local administrative
			 costs.
			(f)ApplicationEach
			 local educational agency that desires to receive funds under this Act shall
			 include in the application required under section 5133 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7215b) a description of the agency’s program to
			 reduce the ratio of students to personnel in elementary and secondary school
			 classrooms by recruiting, hiring, and training paraprofessionals.
			(g)DefinitionsFor
			 purposes of this Act:
				(1)The term
			 paraprofessional means an individual who is employed in a public
			 elementary or secondary school under the supervision of a certified or licensed
			 teacher, including individuals employed in bilingual education, special
			 education, and migrant education.
				(2)The term
			 local educational agency has the meaning given to that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(3)The term
			 Secretary means the Secretary of Education.
				(4)The term
			 State is defined as that term is used in section 306(a)(2) of the
			 Departments of Labor, Health and Human Services, and Education, and Related
			 Agencies Appropriations Act, 2001, as enacted by section 1(a)(1) of Public Law
			 106–554.
				(h)Authorization of
			 appropriationsTo carry out this Act, there is authorized to be
			 appropriated $1,000,000,000 for each of fiscal years 2010 through 2014.
			
